Exhibit 10.1 THE VALSPAR CORPORATION KEY EMPLOYEE ANNUAL BONUS PLAN (as amended through June 8, 2010) PURPOSE: The purpose of The Valspar Corporation Key Employee Annual Bonus Plan (the “Plan”) is to more closely align the goals and motivation of management with those of other Valspar shareholders and to provide key personnel with a long-term capital appreciation opportunity. This purpose is accomplished by providing cash bonuses based on performance; granting options to acquire Valspar stock; and granting the opportunity to earn Restricted Stock and Restricted Stock Units based on performance. This amended and restated Plan is effective for Fiscal Years ending after 2010. DEFINITIONS: Any capitalized terms used in this Plan, but not defined herein, shall have the meanings set forth in the Omnibus Equity Plan. “Cash Bonus Target Amount” shall mean the target bonus amount established for a Participant for a particular Fiscal Year as set forth in Section2 below. “Earned Cash Bonus Amount” shall mean the amount of the actual cash bonus earned for the Fiscal Year based on performance, as set forth in Section 2 below. “Earned Restricted Amount” shall mean the dollar amount resulting from the percentage of the Restricted Target Amount earned by a Participant for the Fiscal Year based on performance, as set forth in Section 3 below. “Employee” shall mean each person who is an employee of Valspar or any Subsidiary which term shall include both full and part-time employees but shall not include independent contractors providing services to Valspar or its Subsidiaries. “Fiscal Year” shall mean the period corresponding with each of the fiscal years of Valspar. “LTI Target Value” shall mean the target long term incentive value established by the Committee for each Participant for each Fiscal Year, determined by the Committee as provided herein. “Omnibus Equity Plan” shall mean the 2009 Omnibus Equity Plan of Valspar. “Participant” shall mean an Employee whom the Committee has determined to permit to become a Participant, who remains a Participant pursuant to the provisions of Section1 of the Plan. “Plan” shall mean The Valspar Corporation Key Employee Annual Bonus Plan, as set forth herein and as amended from time to time. “Plan Administrator” shall mean the person or persons designated as such from time to time by the Committee. If no person is designated as the Plan Administrator, the Plan Administrator shall be the Secretary of Valspar. “Restricted Target Amount” shall mean the target dollar amount established for a Participant for the award of Restricted Stock and Restricted Stock Units for a particular Fiscal Year as set forth in Section3 below. “Share Value” means the average closing price of a share of Common Stock on the New York Stock Exchange for the ten (10) trading days prior to the date of an award of Restricted Stock or Restricted Stock Units. “Termination for Cause” shall mean the termination of employment with Valspar as a result of an illegal act, gross insubordination or willful violation of a Valspar policy by an Employee. “Valspar” shall mean The Valspar Corporation, a Delaware corporation, with its principal offices in Minneapolis, Minnesota. PLAN: 1. Participants: Before the first day of each Fiscal Year, the Committee shall determine the Employees who will be Participants under the Plan for that Fiscal Year and the LTI Target Value for each Participant. The Committee may also designate newly hired or promoted Employees as Participants during the Fiscal Year. A Participant will cease being a Participant upon the earlier of (i) his/her termination of employment with Valspar for any reason or (ii) a determination by the Committee that he/she shall no longer be a Participant. 2. Cash Bonus Determination and Amount: (a) Each Participant will be eligible for the opportunity to earn a cash incentive bonus for the Fiscal Year. The amount of the cash bonus will be determined consistent with the provisions of the Omnibus Equity Plan governing Performance Awards. (b) The Cash Bonus Target Amount will be calculated as a percentage of the Participant’s base salary earned in the Fiscal Year. The Earned Cash Bonus Amount will be a percentage of the Cash Bonus Target Amount, to be determined based on the performance of the Participant and/or Valspar for such Fiscal Year. (c) Notwithstanding the fact that the Earned Cash Bonus Amount is not determined until after the end of each Fiscal Year, a person who is a Participant on the last day of a Fiscal Year shall be entitled to his/her Earned Cash Bonus Amount for such Fiscal Year, even if he or she is not a Participant on the date the Earned Cash Bonus Amount is determined, unless he or she was the subject of a Termination for Cause. 3. Restricted Stock and Restricted Stock Units: (a) Each Participant will be eligible to earn an award of Restricted Stock and Restricted Stock Units (including Dividend Equivalents) for each Fiscal Year, to be awarded during the first fiscal quarter of the following Fiscal Year. Each Participant will be notified of the number of shares of Restricted Stock and the number of Restricted Stock Units awarded to him/her as soon as practicable after the date of the award.
